DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 4-5, 11-12 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (US 2015/0191178 A1).
Regarding claims 1, 8 and 15, Roy discloses a vehicle control apparatus (e.g. Fig. 2), a system and a non-transitory computer-readable recording medium, comprising a processor comprising hardware (e.g. Fig. 3: 314, 320 & [0032]), the processor being configured to: compare owner information characterizing an owner of a vehicle with user information characterizing a user seated in a driver's seat of the vehicle to determine whether or not the user is the owner (e.g. Fig. 4 & [0047-0050]: compare driver characteristic to primary/owner profile); and perform, in a case where it is determined that the user is not the owner, at least one of restriction of use of the vehicle (e.g. Fig. 4: 416) and notification to a terminal of the owner.  
Regarding claims 2, 9 and 16, Roy discloses the processor is configured to: compare the owner information with the user information to determine whether or not at least one of preset conditions is satisfied; and determine, in a case where it is determined that the at least one of the conditions is satisfied, that the user is not the owner (e.g. [0049]: based on threshold difference to determine whether the user is primary/owner).  
Regarding claims 3, 10 and 17, Roy discloses the owner information is a first driving position 16Docket No. PTYA-19830-US,CNStatus: FINALincluding at least one of a seat position, a seat angle, a handle position, and a mirror angle when the owner is seated in the driver's seat, the user information is a second driving position including at least one of a seat position, a seat angle, a handle position, and a mirror angle when the user is seated in the driver's seat, and the at least one of the conditions includes a first condition that an absolute value of a difference between the first driving position and the second driving position is greater than a predetermined reference (e.g. [0054]: compare seat position with a threshold range of values).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2015/0191178 A1) in view of Hoyos et al. (US 2015/0363986 A1).
Regarding claims 7 and 14, Roy fails to disclose, but Hoyos teaches the processor is configured to: determine, in a case where it is determined that the user is not the owner, whether or not the user is an authorized user who has obtained use permission from the owner (e.g. [0134-0135]); notify the terminal of the owner in a case where it is determined that the user is the authorized user ([0123, 0136]); and restrict use of the vehicle in a case where it is determined that the user is not the authorized user (e.g. [0136, 0146]).  
Thus, it would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Roy with the teachings of Hoyos to notify the owner whether the user of the vehicle is authorized or not so as to increase security for the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.